Citation Nr: 1615491	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to a rating in excess of 30 percent for a left knee disability manifested by limitation of extension.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability manifested by limitation of flexion. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  The hearing transcript is associated with the record.

Left Knee Claim

The Board notes that the Veteran submitted a timely notice of disagreement with regard to the increased rating claims for his back and left knee disabilities following a December 2007 rating decision.  The RO subsequently issued another rating decision in June 2009, which addressed only the Veteran's back disability claim.  The Veteran again submitted a timely notice of disagreement, although this was not required.  A Statement of the Case (SOC) was furnished to the Veteran regarding both issues in December 2009.  The Veteran's substantive appeal, the Form 9, was not received until March 2010.  This substantive appeal was untimely with regard to the left knee claim, and was timely with regard to the low back claim due to the second rating decision discussing the issue.  The Veteran was notified that the substantive appeal regarding the left knee claim was untimely in a May 2010 letter.  Even so, the Veteran provided testimony regarding his left knee disability in the February 2016 Board hearing.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Although in the present case, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal" as in Percy, the Board did treat the matter as properly before it in the February 2016 hearing.  23 Vet. App. at 46.  Accordingly, the Board has waived any question of the timeliness regarding the Veteran's left knee appeal and the issue is now before the Board.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Veteran submitted an informal claim for a TDIU a September 2010 statement.  He subsequently submitted a formal claim for TDIU in April 2011, which was granted in a March 2012 rating decision, effective from September 20, 2010.   The Veteran did not appeal the March 2012 rating decision.  In his February 2016 Board hearing, the Veteran and his representative asserted that he was entitled to an earlier effective date for the grant of TDIU.  Since the Rice v. Shinseki decision, the Court of Appeals for Veterans Claims (CAVC) has clarified that although a claim for TDIU generally exists as part of a claim for an increased rating, where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  22 Vet. App. 447, 453-54 (2009); see Locklear v. Shinseki, 24 Vet. App. 311 (2011).  As the Veteran failed to timely appeal the March 2012 rating decision granting TDIU and assigning an effective date for the grant, the issue is not properly before the Board. 

However, since the issue of entitlement to an earlier effective date for the grant of TDIU has been raised in the Veteran's February 2016 Board hearing testimony, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veteran last received VA examinations for his back disability in February 2009; he last received a VA examination for his left knee disabilities in September 2010.  The Veteran asserted in his February 2016 testimony before the Board that these disabilities have worsened since his VA examinations.  A significant amount of time has passed since the most recent examinations and the Veteran asserts that these disabilities have increased in severity.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Accordingly, a contemporaneous examination is necessary to assess the current severity of these disabilities.

The Board also notes that a January 2009 VA treatment note reflects the Veteran suffers from bilateral distal lower extremity peripheral neuropathy, demyelinating and chronic bilateral L5 radiculopathy.  On remand, the Board stresses that all neurological manifestations of the Veteran's low back and left knee disabilities should be documented and discussed. 

On remand, any outstanding VA treatment records should be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on his behalf.  Additionally, the Veteran should be invited to submit any additional lay evidence regarding the current severity of his service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his low back and left knee problems, and any current disability symptoms. He should be provided an appropriate amount of time to submit this lay evidence.
2.  Obtain any outstanding VA treatment records and associate them with the claims file and continue to associate outstanding VA treatment records during the pendency of the appeal.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his low back and left knee disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After completing the above development to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the current nature, extent, and severity of his low back and left knee disabilities.  The claims file must be reviewed by the examiner(s) in conjunction with the examination(s).

All appropriate tests and studies should be conducted.  All findings and conclusions - specifically including any complaints of pain expressed by the Veteran - should be set forth in a legible report.

Where indicated, the VA examiner(s) should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner(s) should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner(s) must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner(s) must also identify all neurologic manifestations of the Veteran's low back and left knee disabilities.  The examiner should discuss the January 2009 VA treatment note which reflects the Veteran suffers from bilateral distal lower extremity peripheral neuropathy, demyelinating and chronic bilateral L5 radiculopathy.  

Finally, the examiner(s) is requested to comment on the functional impact of the Veteran's service-connected disabilities, both individually and in the aggregate, on his ability to obtain and maintain substantially gainful employment.  

5.  Then readjudicate the appeal considering all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




